                                   Timothy J. Straub                                                    Dentons US LLP
                                   Managing Associate                                        1221 Avenue of the Americas
                                                                                               New York, NY 10020-1089
                                   timothy.straub@dentons.com                                              United States
                                   D   +1 212-768-6821

                                                                            大成 Salans FMC SNR Denton McKenna Long
                                                                                                       dentons.com




May 27, 2021

VIA ECF

                                                                                            5/28/21
The Honorable Barbara C. Moses
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312


Re:     Williams v. Bluestone Perennials, Inc.: Case No. 1:21-cv-00855-PGG-BCM


Dear Judge Moses:

We represent defendant Bluestone Perennials, Inc. (“Defendant”) in the above-referenced matter.
Together with counsel for plaintiff, Milton Williams, we jointly and respectfully move this Court to stay all
case deadlines in this action for forty five (45) days, from May 27, 2021 to July 12, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.
                                                                                 Application    GRANTED.          All     case
                                                      Respectfully submitted,    deadlines  are  hereby    stayed   until July
                                                                                 12, 2021. As this is, effectively, the fourth
                                                                                 extension of defendant's time to answer or
                                                      /s/ Timothy J. Straub      otherwise respond to the complaint, no
                                                                                 further extensions will be granted. SO
                                                       Timothy J. Straub
                                                                                 ORDERED.



cc:     All counsel of record (by ECF)                                           ________________________
                                                                                 Barbara Moses
                                                                                 United States Magistrate Judge
                                                                                 May 28, 2021
